DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending in the application. Amended claims 1, 9, 14, 23, and 29 have been noted. The amendment filed 4/14/22 has been entered and carefully considered.
Terminal Disclaimer
The terminal disclaimer filed on 4/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,695,794, 10,343,186, and 10,814,349 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see p. 7-9, filed 4/14/22, with respect to claims 1 and 14 have been fully considered and are persuasive. Applicant argues that neither Nakao nor Inoue teach maintaining the substrate at a temperature of about 100°C to about 180°C, the substrate temperature being between about 5°C and about 50°C below the temperature A. This is found persuasive because Nakao suggests a temperature B of about 200°C [0035] and Inoue suggests a vaporization temperature A of about 250°C [0027], which would not fall within the narrower claimed ranges. Sugita discloses general ranges for the vaporization temperature of PMDA of 200-260°C [0042] and substrate temperatures of 20-450°C, preferably 130-200°C [0068], but the present invention surprisingly results in bottom-up deposition (see Fig. 4D-4E [0061]) which would not have been expected from the prior art (see Fig. 5A-5E of Sugita). The rejection of claims 1 and 14 has been withdrawn. 
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose an apparatus having a control system configured to maintain the reactant at a vaporization temperature A, maintain the substrate at a temperature B in a range from about 100°C to about 180°C, the temperature B being about 5°C to about 50°C lower than temperature A, and depositing an organic film on the substrate within the context of claim 1; a method for vapor depositing an organic film comprising vaporizing an organic reactant at a temperature A, exposing a substrate to the vapor at a temperature B, the temperature B being in a range from about 100°C to about 180°C and between about 5°C to about 50°C lower than temperature A, and depositing the organic film on the substrate within the context of claim 14; or a method for vapor depositing an organic film comprising vaporizing an organic reactant at a temperature A, exposing a substrate to the reactant at a temperature B selected from  the range of about 100°C to about 250°C and being lower than temperature A and maintaining a pressure within the vaporizer at a pressure higher than a pressure in the reaction space while depositing within the context of claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715